Exhibit 10.55.7

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this "Agreement") is

made as of January 8, 2020, by LF3 LUBBOCK EXPO, LLC, a Delaware limited
liability company, and LF3 LUBBOCK EXPO TRS, LLC, a Delaware limited liability
company (each individually and collectively, jointly and severally, "Borrower"),
LODGING FUND REIT Ill, INC., a Maryland corporation, and LODGING FUND REIT III
OP, LP, a Delaware limited partnership (each individually a "Non-Borrower
Indemnitor", and collectively, "Non Borrower Indemnitors"; and together with
Borrower, each an "Indemnitor" and collectively, "Indemnitors"), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Capital I
Trust 2019-H6, Commercial Mortgage Pass-Through Certificates, Series 2019-H6,
acting by and through its Master Servicer, Midland Loan Services, a Division of
PNC Bank, National Association (together with its successors and assigns,
"Indemnitee") and the other Indemnified Parties (defined below).

 

RECITALS

 

A.         Indemnitee is prepared to consent to Borrower's assumption of a loan
(the "Loan") made to TREEMONT CAPITAL PARTNERS IV, LP, a Texas limited
partnership ("Original Borrower"), in the principal amount of $9,500,000,00
pursuant to a Loan Agreement dated April 4, 2019, between Original Borrower and
Starwood Mortgage Capital LLC ("Original Lender") (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Loan Agreement"), and a certain Deed of Trust, Assignment of Leases and Rents
and Security Agreement of dated as of April 14, 2019, from Original Borrower for
the benefit of Original Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Mortgage"),
encumbering certain real property (the "Property") more particularly described
therein. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Loan Agreement.

 

B.         Indemnitee is the holder of all of Original Lender's right, title and
interest in and under the Loan.

 

C.         Original Borrower and Borrower have requested that Indemnitee consent
to (i) the sale of the Property from Original Borrower to Borrower and (ii) the
assignment to, and assumption by, Borrower of the Loan (collectively, the
"Transaction").

 

D.          Indemnitee is unwilling to consent to the Transaction unless
Indemnitor agrees to provide the indemnification, representations, warranties,
covenants, agreements, and other matters described in this Agreement for the
benefit of the Indemnified Parties.

 

E.          Each Indemnitor acknowledges receipt and approval of copies of the
Loan

Documents.

 

F.          Each Non-Borrower Indemnitor acknowledges that it owns, either
directly or indirectly, a beneficial interest in Borrower and, as a result of
such beneficial interest, will receive substantial economic and other benefits
from Indemnitee making the Loan to Borrower.

 










 

G.         Indemnitee is unwilling to make the Loan unless Indemnitors agree to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

H.         Indemnitors are entering into this Agreement to induce Indemnitee to
make the Loan.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

1.          Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required by Indemnitee) with respect to the Property
delivered to Indemnitee by Indemnitors in connection with the origination of the
Loan (hereinafter referred to as the "Environmental Report(s)"), (a) to the best
of Borrower's knowledge, there are no Hazardous Substances (defined below) or
underground storage tanks in, on or under the Property or have been handled,
manufactured, generated, stored, processed, or disposed of on or released or
discharged from the Property, except those that are both (i) commonly used in
the operation and maintenance of properties of kind and nature similar to those
of the Property in compliance with all Environmental Laws (defined below) and in
a manner that does not result in contamination of the Property or in a material
adverse effect on the value, use or operations of the Property and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report(s); (b)
to the best of Borrower's knowledge, there are no past, present or threatened
Releases (defined below) of Hazardous Substances in, on, under or from the
Property which have not been fully remediated in accordance with Environmental
Law; (c) to the best of Borrower's knowledge, there is no threat of any Release
of Hazardous Substances migrating to the Property; (d) to the best of Borrower's
knowledge, there is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with the Property which
has not been fully remediated in accordance with Environmental Law; (e) none of
Indemnitors know of, or have received, any written or oral notice or other
communication from any Person (including, but not limited to, any Governmental
Authority) relating to Hazardous Substances or Remediation (defined below)
thereof, of possible liability of any Person pursuant to any Environmental Law,
any other environmental conditions in connection with the Property, or any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; (0 to the best of Borrower's knowledge, no Mold (as
defined below) is present in the indoor air of the Property at concentrations
exceeding ambient air levels and no visible Mold is present on any building
materials or surfaces at the Property for which any Legal Requirement applicable
to the Property recommends or requires removal thereof by remediation
professionals, and Indemnitors are not aware of any conditions at the Property
that are likely to result in the presence of Mold in the indoor air at
concentrations that exceed ambient air levels or on building materials or
surfaces that would require such removal; and (g) Indemnitors have truthfully
and fully provided to Indemnitee, in writing, any and all information relating
to conditions in, on, under or from the Property that is known to any Indemnitor
and that is contained in the files and records of any

 










 

Indemnitor, including, but not limited, to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property. As used in this Agreement, the term "Mold" means
fungi that reproduces through the release of spores or the splitting of cells or
other means, including, but not limited to, mold, mildew, fungi, fungal spores,
fragments and metabolites such as mycotoxins and microbial volatile organic
compounds.

 

2.          Environmental Covenants. Indemnitors covenant and agree that: (a)
all uses and operations on or of the Property by Indemnitors shall be in
compliance with all Environmental Laws and permits issued pursuant thereto and
Indemnitors shall require and use commercially reasonable efforts to cause any
other Person that uses or operates the Property to cause all uses and operations
on or of the Property by such Person to be in compliance with all Environmental
Laws and permits issued pursuant thereto; (b) there shall be no Releases of
Hazardous Substances by Indemnitors (and Indemnitors will use commercially
reasonable efforts to prohibit other users of the Property from causing a
Release of Hazardous Substances) in, on, under or from the Property; (c) there
shall be no Hazardous Substances in, on or under the Property, except those that
are both (i) in compliance with all Environmental Laws and with permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing; (d)
Indemnitors shall keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of any of the Indemnitors or any other Person (the "Environmental
Liens"); (e) Indemnitors shall, at their sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Paragraph 3 of this
Agreement, including, but not limited to, providing all relevant information and
making knowledgeable Persons available for interviews; (f) Indemnitors shall, at
their sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Indemnitee (including, but not
limited to, sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Indemnitee the reports and other results thereof, and Indemnitee and
the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitors shall, at their sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation of any condition (including, but not limited to, a Release of a
Hazardous Substance) in, on, under or from the Property; (ii) comply with any
Environmental Law; (iii) comply with any directive from any Governmental
Authority; and/or (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment; (h) none of the Indemnitors
shall do or allow any tenant or other user of the Property to do any act that
materially increases the dangers to human health or the environment, poses an
unreasonable risk of harm to any Person (whether on or off the Prope1ty),
impairs or may impair the value of the Property, is contrary to any requirement
of any insurer, constitutes a public or private nuisance, constitutes waste or
violates any covenant, condition, agreement or easement applicable to the
Property; (i) if prior to the date hereof, it was determined that the Property
contains paint containing more than 0.5% lead by dry weight ("Lead Based
Paint"), Borrower had prepared an assessment report describing the location and
condition of the Lead Based Paint (a "Lead Based Paint Report"), or if at any
time hereafter, Lead Based Paint is suspected of being present on the
Property,  Indemnitors  agree,  at  their  sole  cost  and  expense  and  within  twenty
(20) days thereafter, to cause to be prepared a Lead Based Paint Report prepared
by an expe11, and in form, scope and substance, acceptable to Indemnitee; G) if
prior to the date hereof, it was determined

 










 

that the Property contains asbestos or asbestos-containing material
("Asbestos"), Borrower had prepared an assessment rep01i describing the location
and condition of the Asbestos (an "Asbestos Report"), or if at any time
hereafter, Asbestos is suspected of being present on the Property, Indemnitors
agree, at their sole cost and expense and within twenty (20) days thereafter, to
cause to be prepared an Asbestos Report prepared by an expert, and in form,
scope and substance, acceptable to Indemnitee; (k) if it has been, or if at any
time hereafter it is, determined that the Property contains Lead Based Paint or
Asbestos, on or before thirty (30) days following (i) the date hereof, if such
determination was made prior to the date hereof, or (ii) the date of such
determination, if such determination is hereafter made, as applicable,
Indemnitors shall, at their sole cost and expense, develop and implement, and
thereafter diligently and continuously carry out (or cause to be developed and
implemented and thereafter diligently and continually to be carried out), an
operations, abatement and maintenance plan for the Lead Based Paint and/or
Asbestos, as applicable, on the Property, which plan shall be prepared by an
expert, and be in form, scope and substance, acceptable to Indemnitee (together
with any Lead Based Paint Report and/or Asbestos Report, as applicable, the "O&M
Plan"), and if an O&M Plan has been prepared prior to the date hereof,
Indemnitors agree to diligently and continually carry out (or cause to be
carried out) the provisions thereof, it being understood and agreed that
compliance with the O&M Plan shall require or be deemed to require, without
limitation, the proper preparation and maintenance of all records, papers and
forms required under the Environmental Laws; (I) in the event that any
inspection or audit reveals the presence of Mold in the indoor air of the
Property at concentrations exceeding ambient air levels or visible Mold on any
building materials or surfaces at the Property for which any Legal Requirement
applicable to the Property recommends or requires removal thereof by remediation
professionals, Indemnitors shall immediately remediate the Mold and perform
post-remedial clearance sampling in accordance with said Legal Requirement,
following which abatement of the Mold, Indemnitors shall prepare and implement
an Operations and Maintenance Plan for Mold and Moisture acceptable to
Indemnitee and in accordance with the guidelines issued by the National Multi
Housing Council; and (m) Indemnitors shall immediately notify Indemnitee in
writing of (A) any presence or Release or threatened Release of Hazardous
Substances in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to the Property; and/or (E) any
written or oral notice or other communication of which any Indemnitor becomes
aware from any source whatsoever (including, but not limited to, any
Governmental Authority) relating in any way to Hazardous Substances or
Remediation thereof, possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement.

3.          Indemnified Rights/Cooperation and Access. In the event the
Indemnified Parties have reason to believe that an environmental hazard exists
on the Property that does not, in the sole discretion of the Indemnified
Parties, (a) endanger any tenants or other occupants of the Property or their
guests or the general public, or (b) materially and adversely affect the value
of the Property, upon reasonable notice from the Indemnitee, Indemnitors shall,
at Indemnitors' sole cost and expense, promptly cause an engineer or consultant
satisfactory to the Indemnified Parties to conduct any environmental assessment
or audit (the scope of which shall be determined in the sole and absolute
discretion of the Indemnified Parties) and take any samples

 










 

of soil, groundwater or other water, air or building materials or any other
invasive testing requested by Indemnitee and promptly deliver to Indemnitee the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Indemnitee within a reasonable
period or if the Indemnified Parties have reason to believe that an
environmental hazard exists on the Property that, in the sole judgment of the
Indemnified Parties, endangers any tenant or other occupant of the Property or
their guests or the general public or may materially and adversely affect the
value of the Property, upon reasonable notice to Indemnitors (which may be given
verbally), the Indemnified Parties and any other Person designated by the
Indemnified Parties, including, but not limited to, any receiver, any
representative of any Governmental Authority and/or any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including, but not limited
to, conducting any environmental assessment or audit (the scope of which shall
be determined in the sole and absolute discretion of the Indemnified Parties)
and taking samples of soil, groundwater or other water, air or building
materials and reasonably conducting other invasive testing. Indemnitors shall
cooperate with and provide the Indemnified Parties and any such Person
designated by the Indemnified Parties with access to the Property.

 

4.          Indemnification. Indemnitors covenant and agree, at their sole cost
and expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by any of
the Indemnitors, any Person affiliated with any of the Indemnitors and/or any
tenant or other user of the Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of the
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action; (e)
any past or present non-compliance or violation of any Environmental Law (or of
any permit issued pursuant to any Environmental Law) in connection with the
Property or operations thereon, including, but not limited to, any failure by
any of the Indemnitors, any Person affiliated with any of the Indemnitors and/or
any tenant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings  or judicial  proceedings  in any way
connected with any matter addressed in this Agreement; (h) any past or present
injury to, destruction of or loss of natural resources in any way connected with
the Property, including, but not limited to, costs to investigate and assess
such injury, destruction or loss; (i) any acts of any of the Indemnitors, any
Person affiliated with any of the Indemnitors and/or any tenant or other user of
the Property  in arranging  for  the  disposal  or  treatment,  or
arranging  with a  transporter  for

 










 

transport for the disposal or treatment, of Hazardous Substances at any facility
or incineration vessel containing such or similar Hazardous Substances; G) any
acts of any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, including, but not
limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property; and (1)
any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Mortgage. Notwithstanding
the foregoing, Indemnitor shall not have any indemnification obligations or
liabilities to Indemnitee under this Agreement with respect to any claim, loss,
damage, cost, expense or liability that has been adjudicated as final (and is
not subject to appeal) to arise solely out of, or that Indemnitor can prove to
the satisfaction of Indemnitee (determined in Indemnitee's sole and absolute
discretion) arose solely out of, Hazardous Substances in, on, under or about the
Property that were both (a) due to Indemnitee's willful misconduct or gross
negligence, and (b) not the result of any act or negligence of Indemnitor or any
of Indemnitor' s affiliates, agents or contractors.

 

5.         Duty to Defend and Attorneys' and Other Fees and Expenses. Upon
written request by any Indemnified Party, Indemnitors shall defend such
Indemnified Party(ies) against any claim for which indemnification is required
hereunder (if requested by any Indemnified Party, in the name of the Indemnified
Party), by attorneys and other professionals approved by the Indemnified
Parties. Notwithstanding the foregoing, any Indemnified Parties may, in their
sole and absolute discretion, engage their own attorneys and other professionals
to defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, provided that
no compromise or settlement shall be entered without Indemnitors' consent, which
consent shall not be unreasonably withheld. Upon demand, Indemnitors shall pay
or, in the sole and absolute discretion of the Indemnified Parties, reimburse,
the Indemnified Parties for the payment of the reasonable fees and disbursements
of attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

6.          Definitions. As used in this Agreement, the following terms shall
have the following meanings: The term "Environmental Laws" means any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, relating to protection of human health or
the environment, relating to Hazardous Substances and/or relating to liability
for or costs of other actual or threatened danger to human health or the
environment. The term "Environmental Laws" includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including, but not limited to,
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the

 










 

Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; the River and Harbors Appropriation Act;
and those relating to Lead Based Paint. The term "Environmental Laws" also
includes, but is not limited  to, any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of a property to any Governmental
Authority or other Person, whether or not in connection with any transfer of
title to or interest in such property; imposing conditions or requirements in
connection with permits or other authorization for lawful activity; relating to
nuisance, trespass or other causes of action related to the Property; and
relating to wrongful death, personal injury or property or other damage in
connection with any physical condition or use of the Property.

 

The term "Hazardous Substances" includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, Lead Based Paint and Mold, but excluding substances
of kinds and in amounts ordinarily and customarily used or stored in similar
properties for the purposes of cleaning or other maintenance or operations and
otherwise in compliance with all Environmental Laws.

The term "Indemnified Parties" includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Property, whether during the term of the Loan or as
a part of, or following a foreclosure of, the Loan and including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Indemnitee's assets and business).

 

The term "Legal Action" means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term "Losses" includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including, but not limited to, strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential

 










 

damages, litigation costs, fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

The term "Release" with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

The term "Remediation" includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing or laboratory or other analysis or evaluation relating to
any Hazardous Substances or to anything referred to herein.

 

7.          Unimpaired Liability. The liability of Indemnitors under this
Agreement shall in no way be limited or impaired by, and each Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Loan Agreement, the Mortgage or any other Loan
Document to or with Indemnitee by Borrower or any Person who succeeds Borrower
or any Person as owner of the Property. In addition, the liability of
Indemnitors under this Agreement shall in no way be limited or impaired by (i)
any extensions of time for performance required by the Note, the Loan Agreement,
the Mortgage or any of the other Loan Documents, (ii) any sale or transfer of
all or part of the Property, or any sale or other assignment by any Non-Borrower
Indemnitor of its direct or indirect ownership interests in Borrower, (iii)
except as provided herein, any exculpatory provision in the Note, the Loan
Agreement, the Mortgage or any of the other Loan Documents limiting Indemnitee's
recourse to the Property or to any other security for the Note, or limiting
Indemnitee's rights to a deficiency judgment against any of the Indemnitors,
(iv) the accuracy or inaccuracy of the representations and warranties made by
Borrower under the Note, the Loan Agreement, the Mortgage or any of the other
Loan Documents or herein, (v) the release of any of the Indemnitors (including,
if applicable, Borrower) or any other Person from performance or observance of
any of the agreements, covenants, terms or conditions contained in any of the
other Loan Documents, by operation of law, Indemnitee's voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Note, or (vii) Indemnitee's failure to record the Mortgage or file any
UCC financing statements (or Indemnitee's improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to any of the Indemnitors and with or without
consideration.

 

8.          Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage
or any other Loan Documents or any of the Property, through foreclosure
proceedings or otherwise, provided, however, that

 










 

nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing or exercising any power of sale under the Mortgage or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Obligations of  Borrower pursuant to the Loan Agreement, unless
Indemnitee expressly elects in writing to make this Agreement additional
collateral or security for such Obligations of Borrower pursuant to the Loan
Agreement, which Indemnitee is entitled to do in its sole and absolute
discretion. It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Mortgage or the Loan Agreement for Indemnified
Parties to exercise their rights pursuant to this Agreement. Notwithstanding any
provision of the Loan Agreement to the contrary, the obligations of each
Indemnitor pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; and each Indemnitor expressly
acknowledges and agrees that it is fully and personally liable for such
obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.

9.          Survival. The obligations and liabilities of each Indemnitor under
this Agreement shall fully survive indefinitely, notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale or delivery of a deed in lieu of foreclosure of
the Mortgage.

 

10.        Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within five (5) days of such demand therefor, shall bear interest at the Default
Rate.

11.        Waivers.

 

(a)        Each Indemnitor hereby waives and relinquishes (i) any right or claim
of right to cause a marshaling of any Indemnitor' s assets or to cause
Indemnitee or any other Indemnified Party to proceed against any of the security
for the Loan before proceeding under this Agreement against any Indemnitor; (ii)
all rights and remedies accorded by applicable law to indemnitors or guarantors
generally, including any rights of subrogation which any Indemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights, including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Indemnitee or any other Indemnified Party; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or any other Indemnified Party;
(iv) notice of  acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, each Indemnitor
hereby agrees to postpone the exercise of any rights of subrogation with respect
to any collateral securing the Obligations until the Obligations shall have been
paid in full.

 

(b)        EACH INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER

 










 

WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST, WITH REGARD TO THIS AGREEMENT, THE NOTE, THE MORTGAGE OR
THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY EACH INDEMNITOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. THE INDEMNIFIED PARTIES ARE HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR.

12.       Subrogation. Each Indemnitor hereby agrees that it shall take any and
all reasonable actions, including the institution of legal action against third
parties, necessary or appropriate to obtain reimbursement, payment or
compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near the Property or otherwise obligated by law
to bear the cost. The Indemnified Parties shall be and hereby are subrogated to
all of each Indemnitor' s rights now or hereafter in such claims.

 

13.       Indemnitors' Representations and Warranties. Each Indemnitor
represents and warrants that:

 

(a)        it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

 

(b)        its execution of, and compliance with, this Agreement is in the
ordinary course of business of such Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement or other governing instrument of such Indemnitor or result in
the breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or the Property is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which such Indemnitor or the
Property is subject;

(c)        to the best of such Indemnitor' s knowledge, there is no action,
suit, proceeding or investigation pending or threatened against it which, either
in any one instance or in the aggregate, may result in any material adverse
change in the business, operations, financial condition, properties or assets of
such Indemnitor, or in any material impairment of the right or ability of such
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of such Indemnitor, or which would draw into
question the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of such Indemnitor contemplated herein, or which
would be likely to impair materially the ability of such Indemnitor to perform
under the terms of this Agreement;

 










 

(d)        it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

(e)        to the best of such Indemnitor's knowledge, no approval,
authorization, order, license or consent of, or registration or filing with, any
Governmental Authority or other Person, and no approval, authorization or
consent of any other Person, is required in connection with this Agreement; and

(f)         this Agreement constitutes a valid, legal and binding obligation of
such Indemnitor, enforceable against it in accordance with the terms hereof

 

14.       No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

 

15.       Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or affecting the Property, and (ii) any legal action brought against such party
or related to the Property, with respect to which Indemnitors may have liability
under this Agreement. Such notice shall comply with the provisions of Section 19
hereof.

 

16.       Examination of Books and Records. The Indemnified Parties and their
accountants and other representatives shall have the right to examine the
records, books and management and other papers of each Indemnitor which reflect
upon its financial condition, at the Property or at the office regularly
maintained by such Indemnitor where the books and records are located. The
Indemnified Parties and their accountants and other  representatives shall have
the right to make copies and extracts from the foregoing records and other
papers. In addition, at reasonable times and upon reasonable notice (which may
be given verbally), the Indemnified Parties and their accountants and other
representatives shall have the right to examine and audit the books and records
of each Indemnitor pertaining to the income, expenses and operation of the
Property during reasonable business hours at the office of such Indemnitor where
the books and records are located.

 

17.        Transfer of Loan.

 

(a)        Indemnitee may, at any time, sell, transfer or assign the Note, the
Loan Agreement, the Mortgage, this Agreement and the other Loan Documents, and
any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage pass through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the "Securities"). Indemnitee may forward to each purchaser,
transferee, assignee, servicer, participant or investor in such Securities or
any credit rating agency rating such Securities (each of the foregoing entities
hereinafter referred to as an "Investor") and each prospective Investor all
documents and information which Indemnitee now has or may hereafter acquire
relating to each Indemnitor and the Property, whether furnished by any
Indemnitor or otherwise, as Indemnitee determines necessary or desirable. Each
Indemnitor

 










 

agrees to cooperate with Indemnitee in connection with any transfer made or any
Securities created pursuant to this Section, including, without limitation, the
delivery of an estoppel certificate required in accordance with the Loan
Agreement and such other documents as may be reasonably requested by Indemnitee.
Each Indemnitor shall also furnish, and each Indemnitor hereby consents to
Indemnitee furnishing, to such Investors or such prospective Investors, any and
all information concerning the financial condition of such Indemnitor and any
and all information concerning the Property and the Leases as may be requested
by Indemnitee, any Investor or any prospective Investor in connection with any
sale, transfer or  participation interest.

 

(b)        Upon any transfer or proposed transfer contemplated above and by
Section

9.1 of the Loan Agreement, at Indemnitee' s request, each Indemnitor shall
provide an estoppel certificate to any Investor or any prospective Investor in
such form, substance and detail as Indemnitee, such Investor or such prospective
Investor may require.

 

18.       Taxes. Each Indemnitor has filed all federal, state, county, municipal
and city income and other tax returns required to have been filed by it and has
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by it. No Indemnitor has any
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.

 

19.       Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a "Notice") required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 19. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed, (b)
on the date of sending by telefax if sent during business hours on a Business
Day (otherwise on the next Business Day), (c) on the date of delivery by hand if
delivered during business hours on a Business Day (otherwise on the next
Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

 

 

 

 

If to Indemnitee:

 

 

 

Wells Fargo Bank, National Association

 

 

c/o Midland Loan Services

 

 

10851 Mastin, Suite 300

 

 

Overland Park, Kansas 66210

 

 

Attention: Tad Janssen

 

 

 

 

with a copy to:

Hunton Andrews Kurth LLP

 

 

1445 Ross Avenue, Suite 3700

 

 

Dallas, Texas 75202

 

 

Attention: Kathleen J. Wu, Esq.

 

 

Facsimile No.: (214) 659-4620

 

 

 










 

 

 

 

 

If to Indemnitors:

 

 

 

c/o Legendary Capital

 

 

644 Lovett Ave.

 

 

SE Grand Rapids, MI 49506

 

 

Attention: Legal Department

 

 

 

 

with a copy to:

McShane & Bowie PLLC

 

 

99 Monroe Ave NW, Ste 1100

 

 

Grand Rapids, Michigan 49503

 

 

Attention: John Faris

 

 

Facsimile No. 616-732-5099

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten

(10) days' written notice of such change to the other parties in accordance with
the provisions of this Section 19. Notices shall be deemed to have been given on
the date set forth above, even if there is an inability to actually deliver any
Notice because of a changed address of which no Notice was given or there is a
rejection or refusal to accept any Notice offered for delivery. Notice for any
party may be given by its respective counsel. Additionally, Notice from
Indemnitee may also be given by Servicer.

 

20.        Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

21.        No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

22.        Headings, Etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

23.        Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term "Indemnitor" shall be deemed to refer to each and every
Person constituting an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of each
Indemnitor, all of whom shall be bound by the provisions of this Agreement. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified

 










 

Parties and their respective successors, permitted assigns, heirs and legal
representatives forever. The Indemnified Parties shall have the right to assign
or transfer their rights under this Agreement in connection with any assignment
of the Loan and the Loan Documents. Any assignee or transferee of Indemnitee
(and the other Indemnified Parties) shall be entitled to all the benefits
afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement.  No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, as provided in the Loan Agreement, and any attempted assignment
without such consent shall be null and void.

 

24.        Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

25.        Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Mortgage, the Loan Agreement or the other Loan Documents or
would otherwise have at law or in equity.

 

26.        Inapplicable Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

27.        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY
INDEMNITOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE INSTITUTED IN THE COURTS HAVING JURISDICTION IN THE CITY AND/OR
COUNTY IN WHICH THE PROPERTY IS LOCATED, AND LENDER AND EACH INDEMNITOR HEREBY
WAIVES ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.

 

28.        Miscellaneous.

 

(a)        Wherever pursuant to this Agreement (i) Indemnitee (or any other
Indemnified Party) exercises any right given to it to approve or disapprove any
matter, (ii) any arrangement or term is to be satisfactory to Indemnitee (or any
other Indemnified Party), or (iii) any other decision or determination is to be
made by Indemnitee (or any other Indemnified Party), the decision of Indemnitee
(or such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of

 










 

Indemnitee (or such other Indemnified Party) and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

 

(b)        Wherever pursuant to this Agreement it is provided that any
Indemnitor pay any costs and expenses, such costs and expenses shall include,
but not be limited to, legal fees and disbursements of Indemnitee and the other
Indemnified Parties, whether incurred by retained outside law firms, or as
reimbursements for the expenses of in-house legal staff, or otherwise.

 

29.        Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

 

30.       Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

[NO FURTHER TEXT ON THIS PAGE]

 










 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

INDEMNITORS:

 

LF3 LUBBOCK EXPO, LLC,

a Delaware limited liability company

 

By: Lodging Fund REIT III OP, LP, its sole member

 

By: Lodging Fund REIT III, Inc., its general partner

 

By: /s/ Katie Cox

Name: Katie Cox

Its:        Chief Financial Officer

 

LF3 LUBBOCK EXPO TRS, LLC,

a Delaware limited liability company

 

By: Lodging Fund REIT III TRS, Inc. Its: Sole Member

 

By: /s/ Katie Cox

Name: Katie Cox

Its:        Chief Financial Officer

 

LODGING FUND REIT III, INC., a Maryland corporation,

 

By: /s/ Katie Cox

Name: Katie Cox

Title:      Chief Financial Officer

 

LODGING FUND REIT III OP, LP, a Delaware

limited partnership

 

By: Lodging Fund REIT III, Inc., its General Partner

 

By: /s/ Katie Cox

Name: Katie Cox

Title:       Chief Financial Officer

 

Environmental Indemnity Agreement (Fairfield Inn & Suites Lubbock)

 



